ACCEPTED
                                                                                     03-17-00759-CV
                                                                                           21339887
                                                                           THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                                  12/18/2017 8:57 AM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                                NO. 03-17-00759-CV

                       IN THE COURT OF APPEALS           FILED IN
                                                  3rd COURT OF APPEALS
                    FOR THE THIRD JUDICIAL DISTRICT AUSTIN, TEXAS
                             AUSTIN, TEXAS        12/18/2017 8:57:12 AM
                                                                 JEFFREY D. KYLE
                                                                      Clerk
                                DR. J. SCOT ESTEP

                                          Appellee,

                                             vs.

                                     DIPAK GIRI

                                          Appellant.


           APPELLANT’S FIRST UNOPPOSED MOTION FOR
          EXTENSION OF TIME TO FILE APPELLANT’S BRIEF


      COMES NOW Defendant-Appellant Dipak Giri through his attorney of

record, and under Texas Rule of Appellate Procedure 10.5(b), respectfully requests

an extension of time to file his brief.

                 BACKGROUND, RELEVANT FACTS, AND ARGUMENTS

      Appellant’s Brief is currently due on Wednesday, December 27, 2017.

Undersigned counsel requests a 26-day extension of time to file this brief, to

Monday, January 22, 2018, for the following reasons: a) he has four depositions

scheduled, including an out-of-town deposition, between December 20-22, 2017, b)

he will be on vacation and unavailable during the week of Christmas (from
December 24 – 31, 2017); c) he has a two-day priority trial setting in Harris County

District Court on January 10, 2018; and d) he will be out of town for a case pending

in federal court in the Eastern District of North Carolina from January 16-18, 2018.

      Opposing counsel does not oppose the additional requested time. This is

Appellant’s first request for an extension. The Court has authority under Texas Rule

of Appellate Procedure 38.6(d) to extend the time to file a brief.

                                      PRAYER

      WHEREFORE, PURSUANT TO TEX. R. APP. CIV. P. 10.5(b) and 38.6(d),

Defendant-Appellant Dipak Giri respectfully requests that this honorable Court

grant an extension from December 27, 2017 to January 22, 2018 to file his

Appellant’s Brief.



                                       Respectfully submitted,

                                                   SUD LAW P.C.



                                                   /s/ Nitin Sud
                                                       Nitin Sud
                                                       State Bar No. 24051399
                                                       6750 West Loop South
                                                       Suite 920
                                                       Bellaire, Texas 77401
                                                       Phone: 832-623-6420
                                                       Fax: 832-304-2552
                                                       nsud@sudemploymentlaw.com

                                                   Attorney for Defendant-Appellant,
                                                   Dipak Giri


                                          2
                           CERTIFICATE OF CONFERENCE

      I hereby certify that on December 16, 2017, Aubrey J. Flowers, counsel for

Plaintiff-Appellee Scot Estep, agreed by electronic mail to an extension of time to

January 22, 2018 for Dipak Giri to file his Appellant’s Brief.

                                                    /s/ Nitin Sud
                                                    Nitin Sud



                             CERTIFICATE OF SERVICE

      I hereby certify that a true, full, and correct copy of the foregoing was served

on the following counsel of record via email on December 18, 2017.

      Aubrey J. Flowers
      20540 Hwy. 46 West
      Suite 115, PMB 458
      Spring Branch, Texas 78070
      Email: aj@ajflowerspc.com

                                                    /s/ Nitin Sud
                                                      Nitin Sud




                                          3